1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MATTHEW HOUSTON,                                     Case No. 2:19-cv-01371-JAD-DJA
4                                             Plaintiff,                    ORDER
5            v.
6     JERRY HOWELL, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

11   an individual who has now been released from the custody of the Nevada Department of

12   Corrections. On August 8, 2019, Plaintiff submitted an incomplete application to proceed

13   in forma pauperis for prisoners. (ECF No. 1). Thereafter, on August 22, 2019 and

14   September 19, 2019, Plaintiff submitted two additional incomplete applications to proceed

15   in forma pauperis for prisoners. (ECF Nos. 4 and 8). In addition, on September 12, 2019,

16   Plaintiff submitted a Motion to Extend Time for Continuation of Case. (ECF No. 7).

17          The Court now directs Plaintiff to file an application to proceed in forma pauperis

18   by a non-prisoner within thirty (30) days from the date of this order or pay the full filing

19   fee of $400. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but will

20   not file it until the matter of the payment of the filing fee is resolved.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed

23   in forma pauperis for prisoners (ECF No. 8) is DENIED as moot.

24          IT IS FURTHER ORDERED that Plaintiff’s Motion to Extend Time for Continuation

25   of Case (ECF No. 7) is DENIED as moot.

26          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

27   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

28   document entitled information and instructions for filing an in forma pauperis application.
1
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
2
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
3
     non-prisoners; or (2) pay the full filing fee of $400.
4
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
5
     dismissal of this action may result.
6
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
7
     (ECF No. 1-1) but shall not file it at this time.
8
           DATED
           Dated   this
                 this   25th
                        ___
                      25th  dayofofSeptember,
                           day      September,2019.
                                               2019.
9
10
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
